EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sushil Iyer on 5/4/2022.

The application has been amended as follows: 

1. (Currently Amended) A production logging tool comprising: 
a housing configured to be disposed within a wellbore, the housing having an uphole end and a downhole end, the uphole end closer to the surface compared to the downhole end, the housing comprising: 
a first testing section, wherein the first testing section defines a first central opening having a first diameter; and 
a second testing section between the first testing section and the uphole end of the housing, wherein the second testing section defines a second central opening having a second diameter smaller than the first diameter, wherein the second central opening is fluidly coupled to the first central opening; 
a third testing section between the second testing section and the uphole end of the housing, wherein the third testing section defines a third central opening with a third diameter smaller than the first diameter and the second diameter, wherein the third central opening is fluidly coupled to the second central opening;
a first flow sensor positioned within the first central opening; 
a second flow sensor positioned within the second central opening; 
a third flow sensor positioned within the third central opening; and
a sealing device configured to seal an annulus of the wellbore, the sealing device disposed closer to the downhole end than the uphole end.

Claim 4 has been cancelled.

In claim 5, line 1, the phrase “of claim 4” has been deleted and replaced with – of claim 
1 --.

20. (Currently Amended) A downhole tool comprising:
	a downhole conveyance; 
a housing configured to couple with the downhole conveyance, the housing configured to be disposed within a wellbore, the housing having an uphole end and a downhole end, the uphole end closer to the surface compared to the downhole end, the housing comprising: 
a first testing section, wherein the first testing section defines a first central opening having a first diameter; and 
a second testing section between the first testing section and the uphole end of the housing, wherein the second testing section defines a second central opening having a second diameter smaller than the first diameter, wherein the second central opening is fluidly coupled to the first central opening; 
a third testing section between the second testing section and the uphole end of the housing, wherein the third testing section defines a third central opening with a third diameter smaller than the first diameter and the second diameter, wherein the third central opening is fluidly coupled to the second central opening;
a first flow sensor positioned within the first central opening; 
a second flow sensor positioned within the second central opening; 
a third flow sensor positioned within the third central opening; and
a sealing device configured to seal an annulus of the wellbore, the sealing device disposed closer to the downhole end than the uphole end.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
5/5/2022